Citation Nr: 0728540	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-24 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1953 to 
April 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing in July 2007; he also submitted additional evidence 
and a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his current hypertension is 
attributable to his active duty service.  In his statements 
and testimony, he indicated that he received treatment at the 
VA Hospital in St. Paul, Minnesota.  The file does not 
reflect that the RO has contacted this facility in order to 
obtain the veteran's medical records.  This should be 
accomplished.

Furthermore, the veteran's separation from service 
examination, dated in April 1955, reveals that he was 
diagnosed with hypertension at that time.  A VA examination 
report completed in July 1955, included a diagnosis of labile 
hypertension.  The Board notes that the veteran has not been 
afforded a VA examination in connection with this claim.  
This should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain 
copies of any available records, 
including those as may have been 
archived, relating to the veteran's 
treatment at the VA Hospital in St. 
Paul, Minnesota from April 1955 to the 
present.
	
2.  Following completion of the above, 
the veteran should be scheduled for a VA 
examination to determine the nature, 
extent, and etiology of any existing 
hypertension.  Prior to the examination, 
the complete claims folder should be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e. at least a 
50% probability) that any hypertension 
found to be present had its onset during 
service, and/or is related to the 
diagnosis of hypertension noted therein.  

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
